UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4312


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD ERIC CAMPBELL, a/k/a Peanut,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00179-RBH-1)


Submitted:    November 20, 2009             Decided:   December 7, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray   Coit   Yarborough,    Jr.,   LAW    OFFICE  OF  RAY   COIT
YARBOROUGH, JR.,   Florence,   South   Carolina,  for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald      Eric       Campbell        appeals      from    the     111-month

sentence      imposed     following         his      guilty      plea,   pursuant        to     a

written plea agreement, to one count of possession with intent

to distribute heroin, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2006) (Count 1), and one count of using and carrying

a   firearm     in     furtherance       of      a    drug    trafficking        crime,       in

violation       of   18       U.S.C.    §       924(c)(1)(A)       (2006)       (Count     3).

Campbell’s       counsel        filed       a    brief      pursuant     to     Anders        v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds       for     appeal,        but    questioning      whether         the

district    court      erred     in     calculating          Campbell’s     base      offense

level   for     Count     1    and     whether        the    district    court     properly

enhanced Campbell’s sentence for his role in the offense and for

obstruction of justice.                Campbell was advised of his right to

file a pro se brief, but has not done so.                           The Government has

not filed a brief.            Finding no error, we affirm.

              Consistent with United States v. Booker, 543 U.S. 220

(2005), the district court is required to follow a multi-step

process    at    sentencing.           First,        it   must   calculate      the   proper

sentencing range prescribed by the Guidelines.                            Gall v. United

States, 552 U.S. 38, 49 (2007); see also United States v. Abu

Ali, 528 F.3d 210, 260 (4th Cir. 2008), cert. denied, 129 S. Ct.

                                                2
1312 (2009).        It must then consider that range in light of the

parties’ arguments regarding the appropriate sentence and the

factors set out in 18 U.S.C. § 3553(a) (2006) before imposing

its sentence.           Gall, 552 U.S. at 49-50; see also Abu Ali, 528

F.3d at 260.        We review the district court’s sentence for abuse

of discretion, first ensuring that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the advisory Guidelines range.                               Gall, 552

U.S. at 41, 51.

             All of Campbell’s arguments go to whether the district

court    erred     in    calculating        his   offense        level   and   Guidelines

range.     Campbell        first     questions         whether    the    district    court

erred by using the entire weight of the heroin mixture sold to

calculate his base offense level, rather than the weight of the

pure heroin.       A district court’s factual findings regarding drug

weights    are     reversible        only    if        clearly    erroneous.        United

States v. Lamarr, 75 F.3d 964, 972 (4th Cir. 1996).

             The        Guidelines     provide          that     “[u]nless      otherwise

specified, the weight of a controlled substance set forth in the

table refers to the entire weight of any mixture or substance

containing    a    detectable        amount       of    the    controlled      substance.”

U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1(c), Notes to

Drug Quantity Table, (A) (2008).                        Additionally, in Chapman v.

                                              3
United States, the Supreme Court stated that “Congress adopted a

‘market-oriented’ approach to punishing drug trafficking, under

which the total quantity of what is distributed, rather than the

amount of pure drug involved, is used to determine the length of

the sentence.”     500 U.S. 453, 461 (1991).             Although the Chapman

Court was interpreting § 841(b)(1)(A) and (b)(1)(B), rather than

§ 841(b)(1)(C),    it   noted    that   “Congress       clearly   intended   the

dilutant, cutting agent, or carrier medium to be included in the

weight of [cocaine or heroin] for sentencing purposes.”                   Id. at

460.   Therefore, we find that the district court’s adoption of

the entire weight of the mixture containing heroin listed in the

Presentence Investigation Report was not clearly erroneous.                  The

district court then properly determined that, based on the 12.54

grams of the mixture containing heroin, Campbell’s base offense

level was 16.     USSG § 2D1.1(c)(12).

            Campbell    next    questions     whether    the   district    court

properly enhanced his sentence, pursuant to USSG § 3B1.1(c), for

his alleged role in the offense.              “A district court’s findings

regarding sentence enhancement are factual in nature and are

reviewed only for clear error.”              United States v. Carter, 300

F.3d 415, 426 (4th Cir. 2002).              Pursuant to USSG § 3B1.1(c), a

two-level   increase    to     the   defendant’s   base    offense   level    is

warranted “[i]f the defendant was an organizer, leader, manager,

                                        4
or supervisor” in the charged offense and the offense involved

less    than    five    participants.            The    adjustment      applies    if    the

defendant organized, led, managed, or supervised one or more

participants.         USSG § 3B1.1, cmt. n.2.

               The    evidence     reveals       that    a   confidential       informant

(“CI”) for the Horry County Police Department arranged a drug

buy    with    Campbell.          Instead    of        handling   the    sale     himself,

Campbell sent two runners to deliver the drugs.                           The district

court found that, because Campbell arranged the drug buy with

the CI, but sent runners to deliver the drugs, the enhancement

was proper.          We find that the district court did not clearly err

in its conclusion.

               Finally, Campbell questions whether the district court

properly enhanced his sentence, pursuant to USSG § 3C1.1, for

his    alleged       threats   against      other        witnesses.       The     district

court’s    findings       regarding      the      enhancement      are    reviewed       for

clear    error.         Carter,    300   F.3d      at     426.     Pursuant       to    USSG

§ 3C1.1, a two-level increase to the defendant’s base offense

level is warranted:

       If (A) the defendant willfully obstructed or impeded,
       or attempted to obstruct or impede, the administration
       of   justice  with   respect   to  the   investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and (B) the obstructive conduct related to
       (i) the defendant’s offense of conviction and any
       relevant conduct; or (ii) a closely related offense.

                                             5
Obstructive    conduct       includes     “threatening,       intimidating,       or

otherwise    unlawfully      influencing       a   co-defendant,      witness,    or

juror, directly or indirectly, or attempting to do so.”                        USSG

§ 3C1.1, cmt. n.4(a).

            At the sentencing hearing, the Government produced two

letters,    both   written     prior    to    Campbell’s    guilty     plea.     The

first letter was written by an inmate who was to be a witness

against    Campbell    at    trial,     alleging     that   Campbell    threatened

violence against the inmate and his family if he testified.                      The

second letter, written by another inmate, alleged that Campbell

told the inmate to tell another witness against Campbell that

Campbell would kill any witness who testified against him.                       The

inmate who wrote the second letter also testified at Campbell’s

sentencing hearing that Campbell threatened him and two other

inmates who were to testify against Campbell.                   In his defense,

Campbell    testified       that   he   did    not   threaten   any     witnesses,

although he admitted that he got into a shouting argument with

one of them.       We find that, based on the evidence presented, the

district court did not clearly err in applying the enhancement

for obstruction of justice.

            Accordingly, for the reasons described, the district

court did not commit reversible error by assigning Campbell a



                                          6
total offense level of 18, * a criminal history category of IV,

and   a   Guidelines      range       of    forty-one         to    fifty-one      months’

imprisonment on Count 1.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Campbell, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If Campbell requests that a petition be filed, but

counsel     believes    that    such       a       petition    would       be   frivolous,

counsel   may   move     in    this    court        for   leave      to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Campbell.           We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before     the    court       and      argument       would    not   aid   the

decisional process.

                                                                                  AFFIRMED


      *
       Campbell’s total offense level after enhancements was 20
and the district court determined that Campbell was entitled to
a two-level reduction for acceptance of responsibility for
pleading guilty.    Because the Government did not appeal or
cross-appeal the district court’s grant of an offense level
reduction for acceptance of responsibility, we have no authority
to sua sponte review that determination. See Greenlaw v. United
States, 128 S. Ct. 2559, 2564 (2008).



                                               7